DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
Claims 1-2, 4-9, 11-16, and 18-20 are pending.  Claims 1, 8, and 15 are amended and claims 3, 10, and 17 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8, and 15 are directed to a computer-implemented method, non-transitory computer readable medium, and system to prevent the gaming application from predetermining a game result that favors a specific player.   
Specifically, independent Claims 1, 8, and 15, none of the cited prior art discloses or teaches a user interface that: prevents the gaming application from predetermining a game result that favors a specific player by: providing the encrypted betting transaction to the gaming application before a game play of the gaming application which, in combination with other remaining claimed elements: (a) generating a public-private key pair for a betting transaction comprising the bet; (b) encrypting the encrypted betting transaction to the gaming application using the generated public-private key pair; (c) providing a user interface that: enables a player to play a gaming application that is hosted by a gaming server; (d) enables a selection of a bet during a game of the gaming application; (e) receiving a result of a game play for the betting transaction; (f) determining that the bet of the betting transaction wins based on the result and (g) providing a private key of the generated public-private key pair to the gaming application in response to the determination.  
The closest prior art of record, Simon discloses a transactional ledger for an electronic gaming application/service which provides graphical user interfaces for gaming application utilizing public-private key to provide management of customized betting transactions executed through the gaming application/service (see Simons, 0026, 0050, 0062).  However, the prior art does not fairly teach or suggest the graphical user interface provides a public/private key for preventing the gaming application from predetermining a game result that favors a specific player by providing the encrypted betting transaction to the gaming application before the game play of the gaming application as claimed. Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1, 5, and 18 (along with their respective dependent Claims 2, 4, 6-9, 11-16, and 19-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715